Citation Nr: 0401789	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Timeliness of request for waiver of an overpayment of 
pension benefits in the amount of $16,873.00.

2.  Entitlement to an increased evaluation of degenerative 
disc disease of the lumbosacral spine, L4-L5 and L5-S1, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for left knee to 
include arthritis, as secondary to the service-connected 
disability of degenerative disc disease of the lumbosacral 
spine L4-L5 and L5-S1.

4.  Entitlement to service connection for arthritis, right 
knee, as secondary to the service-connected disability of 
degenerative disc disease of the lumbosacral spine L4-L5 and 
L5-S1.

5.  Entitlement to service connection for degenerative joint 
disease of the left hip, as secondary to the service-
connected disability of degenerative disc disease of the 
lumbosacral spine L4-L5 and L5-S1.

6.  Entitlement to service connection for degenerative joint 
disease of the right hip, as secondary to the service-
connected disability of degenerative disc disease of the 
lumbosacral spine L4-L5 and L5-S1.

7.  Entitlement to service connection for depression and 
anxiety.

8. Entitlement to service connection for frostbite of the 
feet.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impaired vision and conjunctiva.


REPRESENTATION

Appellant represented by:	Attorney B. Joyce Smith


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The appellant served on active duty from April 1953 to 
January 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 decision by the Committee 
on Waivers and Compromises of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appellant was afforded a video conference hearing in May 
2003.  The transcript of this hearing is included in the 
veteran's claims file.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On July 20, 2000, the 
veteran received a letter from the RO informing him that he 
had received an overpayment.  The letter informed the veteran 
that he would "be notified shortly of the exact amount of 
the overpayment and given information about repayment."  
Subsequently, the veteran received a denial of his request 
for waiver of his debt which referred to the "date of 
notification of the debt" as July 28, 2000.  In addition, 
the veteran received a Statement of the Case dated August 
2002 which also stated that "the veteran was notified of 
increased indebtedness by letter dated July 28, 2000."   
However, the veteran's claims file does not contain a letter 
dated July 28, 2000.  Therefore, it is not clear whether or 
when the veteran received notice of the amount of overpayment 
he owed or the fact that he should have requested a waiver of 
the overpayment within 180 days.

In March 2003, the RO received a notice of disagreement with 
the evaluation of service-connected degenerative disc disease 
of the lumbosacral spine L4-L5 and L5-S1, currently evaluated 
as 20 percent disabling; denial of service connection for the 
left knee to include arthritis, as secondary to the service-
connected disability of degenerative disc disease of the 
lumbosacral spine L4-L5 and L5-S1; denial of service 
connection for arthritis, right knee, as secondary to the 
service-connected disability of degenerative disc disease of 
the lumbosacral spine L4-L5 and L5-S1; denial of service 
connection for degenerative joint disease of the left hip as 
secondary to service-connected disability of degenerative 
disc disease of the lumbosacral spine L4-L5 and L5-S1; denial 
of service connection for degenerative joint disease of the 
right hip as secondary to service-connected disability of 
degenerative disc disease of the lumbosacral spine L4-L5 and 
L5-S1; denial of service connection for depression and 
anxiety; denial of service connection for frostbite of the 
feet; and denial of reopening of claim for service connection 
for impaired vision and conjunctiva.  However, the RO has not 
issued a statement of the case as to the denial of these 
issues, and an appeal has not been perfected as to these 
issues.  It is proper to remand the claims because the 
appellant has not been provided a SOC on these issues.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92).  However, these issues will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 
130.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should locate a copy of the 
letter dated July 28, 2000 notifying the 
veteran of the amount of his overpayment 
and providing that he should request a 
waiver within 180 days.  The RO should 
add this letter to the veteran's claims 
file.  If necessary, issue a supplemental 
statement of the case (SSOC) to the 
appellant and his representative, and 
allow an appropriate period of time to 
respond, before returning this claim to 
the Board for further appellate 
consideration, if appropriate.

2.  The RO should provide the appellant 
with a statement of the case as to the 
issues noted above from his March 2003 
notice of disagreement and all relevant 
actions taken on the claim.  The 
appellant should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of these issues to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case 
must be afforded expeditious treatment.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




